ON MOTION FOR REHEARING.
It is earnestly urged that the assignment of the rent note did not constitute payment of the rent; that the deed of trust was a lien on the rent and therefore, under the authority of Farmers' Bank v. Parker, 288 S.W. 774, upon foreclosure, the rent not then having accrued, it passed with the reversion to the purchaser at the foreclosure sale. The Parker case, which we have heretofore discussed, holds that until the debt is paid the maker of the deed of trust "can do nothing on his own motion to impair the security, except, under the above conceded rule, he has the right to sever growing crops from the ground, or collect rents and profits (which latter right cannot be invoked under the facts in this case), until possession taken or foreclosure under the deed of trust." But in the case at bar the maker of the deed of trust sold the rent note and thus in effect collected the rent, in so far as the tenant was concerned, because the tenant became liable to the purchaser of the rent note irrespective of the lien which the deed of trust may have placed on the rent. [Johnson v. Murray, supra.] The tenant was then in the same position he would have been had he paid cash rent. The statute intended to protect him would certainly be nullified were we *Page 1064 
to hold the tenant liable both to the assignee of the rent note and the purchaser of the reversion. The motion for re-hearing should be overruled. It is so ordered.